Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered July 10, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and seventh degrees, and sentencing him, as a second felony offender, to two concurrent terms of 5 to 10 years and a concurrent prison term of 1 year, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record establishes that, contrary to defendant’s claim, the court made appropriate findings of fact and conclusions of law (see, CPL 710.60 [4]). Concur — Lerner, P. J., Milonas, Wallach and Rubin, JJ.